Citation Nr: 1030791	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation the 
Veteran's hypertension with left hydronephrosis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability evaluation for the 
Veteran's erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Waco, Texas, Regional 
Office (RO) which denied increased disability evaluations for the 
Veteran's hypertension with left hydronephrosis and erectile 
dysfunction.  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO.  

The issue of an increased evaluation for the Veteran's 
hypertension with left hydronephrosis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

The Veteran's erectile dysfunction has been objectively shown to 
be manifested by no more than loss of erectile power and no 
penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.20, 4.115b, Diagnostic Code 7522 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for Department of Veterans Affairs (VA) benefits.  In reviewing 
the Veteran's claim of entitlement to an increased evaluation for 
his erectile dysfunction, the Board observes that the RO issued 
VCAA notices to the Veteran in October 2006 and July 2008 which 
informed him of the evidence generally needed to support a claim 
of entitlement to an increased evaluation; what action he needed 
to undertake; and how the VA would assist him in developing his 
claim.  The October 2006 VCAA notice was issued prior to the 
March 2007 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as to 
the substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible. 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met as set forth above.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

In October 2004, the RO established service connection for 
erectile dysfunction; assigned a noncompensable evaluation for 
that disability; granted special monthly compensation based on 
the loss of use of a creative organ; and effectuated the awards 
as of September 28, 2004.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  The rating schedule does not 
specifically address erectile dysfunction.  In such situations, 
it is permissible to evaluate the Veteran's service-connected 
disorder under provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms of 
the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2009).  The Board finds that 
the Veteran's erectile dysfunction is most closely analogous to 
penile deformity given the similar associated functional 
impairment.  Deformity of the penis with loss of erectile power 
warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

At a November 2007 VA examination for compensation purposes, the 
Veteran reported that he took medication for his erectile 
dysfunction which was ineffectual.  On examination, the examiner 
reported no penile deformity.  At a May 2008 VA examination for 
compensation purposes, the Veteran conveyed that he took 
medication for erectile dysfunction which was ineffective.  The 
examiner observed no penile deformity.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
experienced chronic erectile dysfunction.  He denied having any 
penile deformity.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran's erectile dysfunction has been objectively manifested by 
no more than an inability to achieve an erection and no penile 
deformity.  In absence of penile deformity, a compensable 
evaluation is not merited under the provisions of Diagnostic Code 
7522.  The Veteran's erectile dysfunction falls squarely within 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Therefore, the Board finds that referral for an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A compensable evaluation for the Veteran's erectile dysfunction 
is denied.  


REMAND

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that his 
service-connected hypertension and left hydronephrosis had 
increased in severity and necessitated his hospitalization since 
the last VA examination for compensation purposes of record.  He 
clarified that he had been hospitalized at Harrison HEB Hospital 
in 2009.  The Veteran submitted a completed Authorization and 
Consent to Release Information to the VA (VA Form 21-4142) to 
obtain his treatment records from M. S., M.D., for the period 
from 2007 until the present.  Clinical documentation of the cited 
hospitalization and treatment is not of record.  The VA should 
obtain all relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the claims file, the Board observes that the Veteran 
was last afforded a VA evaluation which encompassed his 
hypertension and left hydronephrosis in May 2008.  The VA's duty 
to assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his service-connected hypertension and left 
hydronephrosis after October 2005 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact M. S., M.D., Harrison 
HEB Hospital, and all other identified 
health care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's hypertension and 
left hydronephrosis.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should comment upon the impact of 
the Veteran's hypertension and left 
hydronephrosis upon his occupational 
pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  
The examination report should specifically 
state that such a review was conducted.

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation for 
his hypertension with left hydronephrosis.  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on his claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 

	(CONTINUED ON NEXT PAGE)


cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


